DETAILED ACTION
This is in response to amendment to application no. 16/823,119 filed on January 21, 2022.
Claims 1-20 are presented for examination.
Claims 4, 5, 9, 12, and 16-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-8, and 10-15 are allowable. The restriction requirement between Species 1-5, as set forth in the Office action mailed on August 5, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement pertaining to claims 4, 5, 9, 12, and 16 is withdrawn.  Claims 4, 5, 9, 12, and 16, directed to species that no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-20, directed to species withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 17-20 directed to species that is non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 17-20 (canceled).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitations of “a display device wherein a channel width of the second sub-transistor is wider than a channel width of the first sub-transistor” as recited in claim 1 and “a display device wherein a channel width of the first sub-transistor is wider than a channel width of the second sub-transistor” as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANTHONY HO/Primary Examiner, Art Unit 2817